UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                     FILED
                                                                                     AUG 26 2010
                                             )
                                                                               Clerk Us o·         .
Karen F. Long,                               )                                    Sa 'k . . 'stnct and
                                             )                                       n ruptcy COurts
       Plaintiff,                            )
                                             )
                 v.                          )        Civil Action No.

Safeway, Inc.,
                                             )
                                             )
                                                                                lO- Itf6\o
                                             )
       Defendant.                            )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                         3
       Plaintiff, a resident of Oxon Hill, Maryland, sues California-based Safeway, Inc. for

$70,000. See Compl. at 3. The complaint, consisting of disjointed phrases, fails to provide any

notice of a claim. A separate Order of dismissal accompanies this Memorandum Opinion.




                                            United
Date: AugustA, 2010




                                               2